DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,512,004. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application are obvious variants of claims 1-31 of USPN 10,512,004. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hapsari et al. (US 2011/0013593) in view of Park et al. (US 2018/0279193, cited in 12/12/2019 IDS).
Regarding claims 1 and 10, Hapsari discloses or suggests an apparatus and a method comprising:
a transceiver that communicates with a remote unit (see at least paragraphs 100-102);
a processor (see at least paragraphs 100-102) that:

sends a handover command to the remote unit (see at least Fig. 3 and paragraph 51, transmitting a handover command to the mobile station UE);
receives uplink data from the remote unit after sending the handover command (see at least Fig. 3 and paragraphs 8, 45, 47, 49, 53, and 59-63, receiving non-consecutive uplink data from the mobile station UE after sending the handover command);
forwards the uplink data to the target base unit (see at least paragraphs 45, 47, 49, 53, and 59-63, transferring uplink data to the handover destination radio base station); and
sends an end marker to the target base station unit in response to completing the forwarding of the uplink data (see at least Fig. 3 and paragraphs 8, 45, 47, 49, 53, and 59-63, sending an end marker to the handover destination radio base station to notify the completion of the transfer of the non-consecutive uplink data).
Hapsari does not explicitly disclose a conditional handover command including at least one condition the remote unit is to monitor for fulfillment prior to handing over to the target base unit.
Park, from the same or similar fields of endeavor, discloses or suggests a conditional handover command including at least one condition the remote unit is to monitor for fulfillment prior to handing over to the target base unit (see at least Fig. 16, and paragraphs 272 and 276-278, a handover command comprising handover execution condition, where the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the conditional handover technique as taught by Park in to the invention of Hapsari in order to enhance the handover procedure.
Regarding claims 2 and 11, Hapsari discloses that the processor sends the end marker to the target base unit in response to completing the forwarding of the at least one uplink data to the target base unit (see at least Fig. 3 and paragraphs 8, 45, 47, 49, 53, and 59-63, sending an end marker to the handover destination radio base station to notify the completion of the transfer of the non-consecutive uplink data) but Hapsari does not explicitly disclose that the uplink data comprises at least one uplink packet data convergence protocol (PDCP) service data unit (SDU).
Park, from the same or similar fields of endeavor, discloses or suggests that the uplink data comprises at least one uplink packet data convergence protocol (PDCP) service data unit (SDU) (see at least paragraphs 178 and 179, PDCP SDU).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the PDCP layer as taught by Park in to the invention of Hapsari in order to implement services and functions of the PDCP layer (see at least paragraph 178 of Park).
Regarding claims 3 and 12, Hapsari discloses or suggests forwarding the uplink data to the target base unit comprises the processor:

delivering the uplink data to a core network in response to the uplink data being in-sequence (see at least paragraphs 46, 47, and 52-57, transferring consecutive uplink data to the serving gateway (S-GW)); and 
forwarding the uplink data to the target base unit in response to the uplink data not being in-sequence (see at least paragraphs 46, 47, and 52-57, transferring non-consecutive uplink data to the handover destination radio base station).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/25/2021